                Case 3:18-cv-00343-YY       Document 38                               Filed 12/18/19   Page 1 of 2




Michael Porter, P.C., OSB No. 003560
mike.porter@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: (503) 224-5858
Facsimile: (503) 224-0155

           Attorneys for Defendant
           Beaverton School District




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION


A.V., a minor, by and through Anna                                                               CV No. 3:18-cv-00343-YY
McFaul and Benjamin Vidic, as guardians
of A.V.; ANNA MCFAUL, individually;                               FILING OF SETTLEMENT AGREEMENT
and BENJAMIN VIDIC, individually,                                 PURSUANT TO ORS 17.095(3)

                        Plaintiff,

           v.

BEAVERTON SCHOOL DISTRICT,
an Oregon school district,

                        Defendant.


                    ORS 17.095(3) states:

           "Any public body, or officer, employee or agent of a public body, who is a
           defendant in an action under ORS 30.260 to 30.300, or who is a defendant in an
           action under ORS 294.100, shall file with the court a full and complete disclosure
           of the terms and conditions of any settlement or compromise of the claims against
           the public body, its officers, employees or agents. The disclosure shall be filed
           prior to the dismissal of the action."


Page 1 -         Filing of Settlement Agreement Pursuant to ORS 17.095(3)
                                       MILLER NASH GRAHAM & DUNN LLP
                                                   AT T OR NE YS AT LAW
                                               T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                              3 4 0 0 U. S. B AN CO RP T OW E R
                                                 1 1 1 S.W . FI FT H AVEN UE
                                              P ORT L A N D , O RE GO N 9 7 2 0 4
           Case 3:18-cv-00343-YY           Document 38                               Filed 12/18/19   Page 2 of 2




                   As required by the statute, Beaverton School District hereby files the attached

agreed-to settlement agreement and release.

                   DATED this 18th day of December, 2019.

                                                          MILLER NASH GRAHAM & DUNN LLP



                                                          s/Michael Porter
                                                          Michael Porter, OSB No. 003560
                                                          mike.porter@millernash.com
                                                          3400 U.S. Bancorp Tower
                                                          111 S.W. Fifth Avenue
                                                          Portland, Oregon 97204
                                                          Telephone: (503) 224-5858
                                                          Facsimile: (503) 224-0155

                                                          Attorneys for Defendant
                                                          Beaverton School District
4831-1991-6718.1




Page 2 -     Filing of Settlement Agreement Pursuant to ORS 17.095(3)
                                    MILLER NASH GRAHAM & DUNN LLP
                                                  AT T OR NE YS AT LAW
                                              T E LE P H ONE : 5 0 3 . 2 2 4 . 5 8 5 8
                                             3 4 0 0 U. S. B AN CO RP T OW E R
                                                1 1 1 S.W . FI FT H AVEN UE
                                             P ORT L A N D , O RE GO N 9 7 2 0 4
